Donley, J.
Art. 1390, O. & W. Digest, provides, that every matrimonial agreement must be made by an act before a notary public and two witnesses. [Paschal’s Dig., Art. 4633, Note 1041.] In the alleged marriage contract in this cause there are no witnesses; this is not in conformity with the statute, and the appellee cannot be affected thereby. This writing was properly disregarded by the court. It,is assigned that “the court erred in not continuing said cause.” The record does not show any applica*6tion to continue. The decree of partition appears to have been made in conformity with law. There is no statement of facts and no error apparent upon the record. The judgment is
Aeeirmed.